Broyles, C. J.
1. The court did not err in admitting evidence as complained of in the motion for a new trial, over the objections made at the time of the admission of the evidence. The further objection set forth in the motion for a new trial, but not made when the evidence was offered, can not be considered by this court.
2. Under the facts of the case, including the statement of counsel for the defendant (plaintiff in error here), made in open court, that “the only question is whether A. G. Whitaker paid this note or not,” the excerpt from the charge of the court excepted to was not error.
3. The contention of counsel for the plaintiff in error, made in their brief, that it appears from the record that the court did not exercise a sound legal discretion in passing upon the motion for a new trial, is without merit.
4. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

M. U. Mooty, L. L. Meadors, for plaintiff in. error.
L. B. Wyatt, L. M. Wyatt, contra.